I concur in the result reached in the foregoing opinion to the extent that it is held therein that the plaintiffs have not shown the clear legal right necessary to entitle them to the mandatory relief they seek; but I cannot agree with all of the reasoning by which that result is attained.
My primary disagreement is with respect to the construction and effect to be given the amendment adopted on November 8th, 1938. It seems to me but one meaning can be given to the words of this amendment and that is that where a needy aged person is entitled to assistance payments the minimum monthly amount of such payment is forty dollars regardless of the income the recipient may otherwise have. Though I subscribe without reservation to every canon of statutory construction stated in the opinion, I cannot read any other meaning into the words of the amendment, which are that "the amount of assistance shall be sufficient . . . to provide such person (the applicant) with a reasonable subsistence compatible with decency and health but shall not be less than aminimum of forty dollars per month except that it shall not be less than a minimum of thirty dollars per month for each recipient where there is more than one recipient in a family." The Old Age Assistance Act prior to the amendment provided that "The amount of assistance shall be sufficient . . . to provide such person with a reasonable subsistence compatible with decency and health, but *Page 18 
shall not exceed a maximum of thirty dollars per month." This act has always and everywhere been construed to limit the amount of assistance paid by the state's welfare agencies to thirty dollars per month regardless of the needs of the applicant, but that the amount to be paid where the need for such amount exists is not to be lessened by the income the recipient has from other sources. That is, the need above such income determines the amount to be paid up to the statutory maximum. For example, though a recipient have an income measured in dollars of one hundred dollars per month, if his need require more he is entitled to it but he cannot thus receive more than thirty dollars. Now the amendment adopted exactly the language of the original enactment except that it substituted for the words "but shall not exceed a maximum of thirty dollars per month" the words "but shall not be less than a minimum of forty dollars per month." That is, the clear purport of the amendment is to remove the maximum limit altogether and to fix a minimum of assistance that shall be paid where there is need regardless of the amount required to meet that need. This construction, it seems to me, is inescapable and the remainder of the clause above quoted confirms it, for it reads: "Except that it shall not be less than a minimum of thirty dollars per month for each recipient where there is more than one recipient in a family." Clearly the antecedent of the pronoun "it" thus used is the "amount of assistance." Furthermore, the title of the amendatory act affords further confirmation to the same effect. It reads: "An act amending and re-enacting § 3 of chapter 211 of the Session Laws of North Dakota for 1937, and providing that the amount of assistance which any person shallreceive shall be sufficient when added to all other income of recipient to provide such person with a reasonable subsistence compatible with decency and health but shall not be less than aminimum of forty dollars per month except that it shall not be less than a minimum of thirty dollars per month for each recipient where there is more than one recipient in a family. . . ." Clearly the clause "but shall not be less than a minimum of forty dollars" refers back to the amount of assistance just as the pronoun "it" refers back to the amount of assistance. Thus construed the amendment in question must be held unconstitutional and void consistent with what is said in the opinion with respect to the construction and effect of § 185 of the Constitution. Accordingly, it would *Page 19 
follow that the plaintiffs are not entitled to the mandatory relief which they seek.
Taking this view of the case it becomes unnecessary to pass upon the propositions covered by paragraphs eight and nine of the syllabus and I refrain from expressing any opinion with respect to those propositions.